Blodgett, J.
This is a suit upon a policy by the defendant upon the same property as that covered by the policy in the preceding case; and the facts in the cases are essentially the same. The defenses set up are: (1) That the risk was increased by a change in the occupation of the building, with the knowledge of the assured; (2) that the building was allowed by the plaintiff to become vacant and unoccupied; (3) that, being a manufacturing establishment, it ceased to be operated.
I have sufficiently considered the first two objections in the former case; and will only say in regard to the third and last, that I do not think, under the facts in this case, the factory can be said not to have been operated during the time manufacturing was suspended for eight days preceding the ñre; hut, if I am wrong in my view as to the meaning and force of the term “ceased to be operated,” the plaintiffs certainly had the right to stop temporarily for repairs. There will therefore be a finding for the plaintiff.